Citation Nr: 0011384	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  91-39 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected post-traumatic stress disorder.

2.  Entitlement to increased evaluations for residuals of 
shell fragment wounds of the right and left legs, each 
evaluated as 10 percent disabling.  

3.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.

When this matter was last before the Board of Veterans' 
Appeals (the Board) in September 1995, the veteran's claims 
on appeal consisted of entitlement to service connection for 
a psychiatric disorder, to include post-traumatic stress 
disorder, and entitlement to an increased evaluation in 
excess of 10 percent each for shell fragment wounds of the 
right and left legs.  Pursuant to Orders that had been issued 
in May and August 1995, by the U.S. Court of Claims for 
Veteran's Appeals (formerly, the Court of Veterans Appeals), 
the Board remanded those issues to the Department of Veterans 
Affairs (VA), Los Angeles, California Regional Office (RO) 
for additional development.  

In an April 1996, rating decision, the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder was granted and assigned a 10 percent evaluation, 
effective from May 9, 1989.  Thereafter, the veteran 
perfected an appeal as to the effective date for the grant of 
service connection for post-traumatic stress disorder, and as 
to the evaluation assigned.  In addition, the veteran 
instituted and perfected a separate appeal for a total rating 
based on individual unemployability due to service connected 
disabilities.  In a statement submitted to the Board in 
February 2000, however, the veteran's attorney withdrew the 
appeal regarding the earlier effective date issue.  
Consequently, the issues currently before the Board are those 
enumerated on the initial page of this remand decision.  




REMAND

In February 2000, the veteran's attorney submitted to the 
Board a brief in support of the veteran's appeal.  In the 
context of that brief, the attorney noted that the veteran 
was in receipt of Social Security Administration disability 
benefits, and argued that the veteran's Social Security 
records would be pertinent to all of the increased rating and 
total rating issues on appeal.  The Board concurs that it 
would be helpful to have this information for the proper 
assessment of the veteran's disability picture and 
adjudication of his claims.  Massey v. Brown, 7 Vet. App. 204 
(1994). 

Secondly, the veteran's attorney has argued with regard to 
the claim for an increased rating for post-traumatic stress 
disorder, that the VA psychiatric examinations conducted thus 
far have been inadequate because they did not contain 
sufficient detail for evaluation purposes.  Specifically, the 
attorney asserts that the existing examination reports do not 
contain a discussion of whether the veteran's post-traumatic 
stress disorder alone renders him unemployable, nor do they 
consider an opinion regarding the severity or duration of the 
veteran's post-traumatic stress disorder symptoms, or whether 
the symptoms noted in the reports are solely to that 
disorder.  The Court has held that an examination must 
provide sufficient information to rate the disability in 
accordance with the applicable rating criteria. Massey v. 
Brown, 7 Vet. App. 204 (1994).  Thus, the Board concurs that 
a thorough, contemporaneous medical examination should be 
conducted consistent with the rating criteria.  

Finally, the veteran's attorney indicated that a February 
1999, VA psychiatric examination report had noted that the 
veteran had seen a particular psychiatrist, "Dr. Dorney," 
three months prior, and argued that a remand was required for 
the purpose of requesting the records of Dr. Dorney's 
treatment of the veteran.  The Board concurs.  The duty to 
assist a veteran in the development of his claim includes 
obtaining pertinent medical records when put on notice of 
their existence.  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The RO should contact the veteran 
through his attorney and request that he 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records of treatment since 
February 1999 pertinent to his claims, 
including specifically information from 
Abbey Dorney, Ph.D.  After securing any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
treatment records from all sources 
identified (which have not been 
previously secured).

2.  The RO should contact the Social 
Security Administration and request 
copies of the decision awarding the 
veteran disability benefits and all 
documents considered in connection with 
the decision granting the veteran's claim 
for disability benefits.

3.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and extent of his 
service-connected post-traumatic stress 
disorder.  The claims folder must be made 
available to the examiner in conjunction 
with the examination of the veteran.  The 
veteran's history and complaints should 
be noted, all indicated studies should be 
performed, and all clinical findings 
reported in detail.  The examiner should 
report a multi-axial diagnosis 
identifying all current psychiatric 
disorders, and offer an opinion of the 
extent to which the veteran's service-
connected psychiatric disorder results in 
social and occupational impairment.  The 
multi-axial assessment should also 
include a thorough discussion of Axis IV 
(psychosocial and environmental problems) 
and Axis V (Global Assessment of 
Functioning (GAF) score), with an 
explanation of the numeric code assigned.  

The report should also include an opinion 
and discussion regarding the severity or 
duration of the veteran's post-traumatic 
stress disorder symptoms, and whether the 
veteran's post-traumatic stress disorder 
alone renders him unemployable.  Any 
opinion expressed must be accompanied by 
a complete rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should again 
review the veteran's claims for increased 
ratings for post-traumatic stress 
disorder, residuals of shell fragment 
wounds of the right and left legs, and a 
total rating based on individual 
unemployability due to service connected 
disabilities.  If any benefit sought on 
appeal is not granted, the veteran and 
his attorney should be issued a 
supplemental statement of the case, and 
be afforded a reasonable period of time 
to respond.  Thereafter, the case should 
be returned to the Board for final 
appellate review, if otherwise in order. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




